In a proceeding to vacate the award of a master arbitrator, State Farm Insurance Company appeals from a judgment of the Supreme Court, Suffolk County (Geiler, J.), dated March 9, 1981, which (1) granted the application, (2) vacated the master arbitrator’s determination to modify the prior arbitrator’s award, dated October 9, 1980, and (3) confirmed the prior award. Judgment reversed, on the law, with $50 costs and disbursements, application denied, and award of the master arbitrator reinstated. It is well settled that the determination of a master arbitrator is binding unless one of the grounds set forth in CPLR 7511 to vacate or modify the award can be shown to exist (Insurance Law, §675, subd 2; Matter of Bamond v Nationwide Mut. Ins. Co., 75 AD2d 812, affd 52 NY2d 957). Since no issue cognizable under CPLR 7511 was presented to Special Term, we cannot pass upon the relative merits of the two arbitrators’ respective determinations. We can only hold that the determination of the master arbitrator should have been upheld (see Matter of Petrofsky v Allstate Ins. Co., 78 AD2d 856). Hopkins, J. P., Titone, Rabin and Weinstein, JJ., concur.